Exhibit INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDING SEPTEMBER 30, 2008 Talisman Energy Inc. Consolidated Balance Sheets (unaudited) September 30 December 31 (millions of C$) 2008 2007 (restated - Assets note 1 & 2) Current Cash and cash equivalents 154 536 Accounts receivable 1,506 1,103 Inventories 204 104 Prepaid expenses 23 12 Assets of discontinued operations (note 2) 334 378 2,221 2,133 Other assets (note 4) 203 171 Goodwill (note 3) 1,392 1,406 Property, plant and equipment 19,249 17,439 Assets of discontinued operations (note 2) - 299 20,844 19,315 Total assets 23,065 21,448 Liabilities Current Bank indebtedness 21 15 Accounts payable and accrued liabilities 1,749 1,870 Income and other taxes payable 577 388 Liabilities of discontinued operations (note 2) 62 147 2,409 2,420 Deferred credits 50 21 Asset retirement obligations (note 5) 1,921 1,890 Other long-term obligations (note 6) 202 140 Long-term debt (note 7) 3,793 4,862 Future income taxes 4,633 4,127 Liabilities of discontinued operations (note 2) - 25 10,599 11,065 Contingencies (note 13) Shareholders' equity Common shares (note 8) 2,372 2,437 Contributed surplus 72 64 Retained earnings 7,866 5,651 Accumulated other comprehensive income loss (253 ) (189 ) 10,057 7,963 Total liabilities and shareholders' equity 23,065 21,448 See accompanying notes. Talisman Energy Inc. Consolidated Statements of Income (unaudited) Three months ended Nine months ended (millions of C$ September 30 September 30 except per share amounts) 2008 2007 2008 2007 (restated - (restated - Revenue see note 2) see note 2) Gross sales 3,402 2,208 9,593 6,483 Hedging gain/(loss) (4 ) 34 (28 ) 101 Gross sales, net of hedging 3,398 2,242 9,565 6,584 Less royalties 613 408 1,714 1,120 Net sales 2,785 1,834 7,851 5,464 Other 37 36 113 109 Total revenue 2,822 1,870 7,964 5,573 Expenses Operating 511 459 1,489 1,356 Transportation 63 51 164 157 General and administrative 58 53 197 166 Depreciation, depletion and amortization 620 549 1,784 1,646 Dry hole 137 112 276 309 Exploration 102 96 273 224 Interest on long-term debt 44 54 123 151 Stock-based compensation (note 9) (297 ) (47 ) (37 ) 38 (Gain)/loss on held-for-trading financial instruments (note 10) (567 ) 10 31 (16 ) Other (110 ) 5 (131 ) (20 ) Total expenses 561 1,342 4,169 4,011 Income from continuing operations before taxes 2,261 528 3,795 1,562 Taxes Current income tax 455 213 1,218 463 Future income tax 350 28 279 178 Petroleum revenue tax 36 56 160 198 841 297 1,657 839 Net income from continuing operations 1,420 231 2,138 723 Net income from discontinued operations (note 2) 5 121 179 699 Net income 1,425 352 2,317 1,422 Per common share (C$) Net income from continuing operations 1.40 0.23 2.10 0.70 Diluted net income from continuing operations 1.38 0.22 2.06 0.68 Net income from discontinued operations - 0.12 0.18 0.67 Diluted net income from discontinued operations - 0.12 0.17 0.66 Net income 1.40 0.35 2.28 1.37 Diluted net income 1.38 0.34 2.23 1.34 Average number of common shares outstanding (millions) 1,018 1,019 1,018 1,037 Diluted number of common shares outstanding (millions) 1,033 1,040 1,037 1,061 See accompanying notes. Talisman Energy Inc. Consolidated Statements of Cash Flows (unaudited) Three months ended Nine months ended September 30 September 30 (millions of C$) 2008 2007 2008 2007 (restated - (restated - Operating see note 2) see note 2) Net income from continuing operations 1,420 231 2,138 723 Items not involving cash (note 12) 128 685 2,030 2,057 Exploration 102 96 273 224 1,650 1,012 4,441 3,004 Changes in non-cash working capital 60 (15 ) (13 ) (108 ) Cash provided by continuing operations 1,710 997 4,428 2,896 Cash provided by discontinued operations 25 121 157 310 Cash provided by operating activities 1,735 1,118 4,585 3,206 Investing Capital expenditures Exploration, development and other (1,433 ) (1,069 ) (3,467 ) (3,216 ) Property acquisitions (64 ) (38 ) (439 ) (42 ) Proceeds of resource property dispositions 38 21 38 37 Investments - 243 - 243 Changes in non-cash working capital (221 ) 45 13 (272 ) Discontinued operations, net of capital expenditures (7 ) 196 275 834 Cash used in investing activities (1,687 ) (602 ) (3,580 ) (2,416 ) Financing Long-term debt repaid (766 ) (681 ) (3,130 ) (1,716 ) Long-term debt issued 844 296 1,874 2,072 Common shares purchased - (25 ) 1 (946 ) Acquisition of common shares for performance share plan (68 ) - (68 ) - Common share dividends - - (102 ) (91 ) Deferred credits and other (2 ) (13 ) 12 (19 ) Changes in non-cash working capital (1 ) (2 ) (4 ) (2 ) Cash provided by/(used in) financing activities 7 (425 ) (1,417 ) (702 ) Effect of translation on foreign currency cash and cash equivalents 5 (2 ) 24 (5 ) Net increase/(decrease) in cash and cash equivalents 60 89 (388 ) 83 Cash and cash equivalents, net, beginning of period 73 58 521 64 Cash and cash equivalents, net, end of period 133 147 133 147 Cash and cash equivalents 154 174 154 174 Bank Indebtedness 21 27 21 27 133 147 133 147 See accompanying notes. Talisman Energy Inc. Consolidated Statements of Comprehensive Income (unaudited) Three Months Ended Nine months ended September 30 September 30 (millions of C$) 2008 2007 2008 2007 Net income 1,425 352 2,317 1,422 Foreign currency - translation of self-sustaining foreign operations (1) (615 ) 467 (718 ) 974 Foreign currency - translation into reporting currency 338 (520 ) 641 (1,210 ) Gains and losses on derivatives designated as cash flow hedges Unrealized gains (losses) arising during the period (2) 2 10 (1 ) (4 ) Realized (gains) losses recognized in net income (3) 3 (26 ) 14 (71 ) 5 (16 ) 13 (75 ) Other comprehensive loss (272 ) (69 ) (64 ) (311 ) Comprehensive income 1,153 283 2,253 1,111 1 Includes net investment hedging gains of $74 million and $92 million for the three and nine months ended September 30, 2008 respectively (2007 - losses of $70 million and $174 million respectively) 2 Three and nine months ended September 30, 2008 net of tax of $2 million and ($4) million respectively (2007 - $3 million and ($8) million, respectively) 3 Three and nine months ended September 30, 2008 net of tax of ($2) million and ($14) million respectively (2007 - $12 million and $30 million, respectively) See accompanying notes. Talisman Energy Inc. Consolidated Statements of Changes in Shareholders' Equity (unaudited) Three Months Ended Nine months ended September 30 September 30 (millions of C$) 2008 2007 2008 2007 Common shares Balance at beginning of period 2,439 2,434 2,437 2,533 Issued on exercise of stock options 1 6 3 13 Purchased during the year - (4 ) - (110 ) Acquisition of common shares for performance share plan (68 ) - (68 ) - Balance at end of period 2,372 2,436 2,372 2,436 Contributed surplus Balance at beginning of period 64 64 64 67 Purchase of common shares - - - (3 ) Stock based compensation 8 - 8 - Balance at end of period 72 64 72 64 Retained earnings Balance at beginning of period 6,441 4,756 5,651 4,584 Transitional adjustment on adoption of new accounting policies - - - 7 Net income 1,425 352 2,317 1,422 Common share dividends - - (102 ) (91 ) Purchase of common shares - (24 ) - (838 ) Balance at end of period 7,866 5,084 7,866 5,084 Accumulated other comprehensive income (loss) Balance at beginning of period 19 (37 ) (189 ) 123 Transitional adjustment on adoption of new accounting policies - - - 82 Other comprehensive loss (272 ) (69 ) (64 ) (311 ) Balance at end of period (253 ) (106 ) (253 ) (106 ) See accompanying notes. NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (tabular amounts in millions of Canadian dollars (“$”) except as noted) The Interim Consolidated Financial Statements of Talisman Energy Inc. (“Talisman” or the “Company”) have been prepared by management in accordance with Canadian generally accepted accounting principles.Certain information and disclosures normally required to be included in notes to Annual Consolidated Financial Statements have been condensed or omitted.The Interim Consolidated Financial Statements should be read in conjunction with the audited Annual Consolidated Financial Statements and the notes thereto in Talisman’s Annual Financial Report as at and for the year ended December 31, 1.Significant Accounting Policies The Interim Consolidated Financial Statements have been prepared following the same accounting policies and methods of computation as the Annual Consolidated Financial Statements for the year ended December 31, 2007, except for the following: a) Changes in Accounting Policies Financial instruments presentation and disclosure Effective January 1, 2008, Talisman adopted the new Canadian Institute of Chartered
